Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Wee (US PGPub 20110238797), in view of Challenger (US Patent 8694797), in view of Wang (US PGPub 20090228882), and further in view of Helovuo (US PGPub 20100306750) failed to disclose: a computing system comprising: a processor; and a memory communicatively coupled to the processor and storing instructions which, when executed by the processor, cause the computing system to perform: storing executable code having a plurality of parallel code fragments, each of the plurality of parallel code fragments representing alternative executable paths through a code stream executable at the computing system, the plurality of parallel code fragments including at least two code fragments that are substitutable for each other to perform an equivalent function with different performance characteristics when executed; determining a code level supported by a processor executable at the computing system, the processor executable comprising a program executable by the processor to translate non-native instructions included in the executable code for native execution by the processor within a hosted computing environment; translating the executable code into machine-readable code executable by the processor, wherein translating the executable code includes selecting a code fragment from among the plurality of parallel code fragments for execution based on the code level supported by the processor executable; and executing the machine-readable code within the hosted computing environment, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Wee, Challenger, Wang and Helovuo discloses of a computing system comprising: a processor; and a memory communicatively coupled to the processor and storing instructions which, when executed by the processor, cause the computing system to perform: storing executable code having a plurality of parallel code fragments, each of the plurality of parallel code fragments representing alternative executable paths through a code stream executable at the computing system; determining a code level supported by a processor executable at the computing system, the processor executable comprising a program executable by the processor to translate non-native instructions included in the executable code for native execution by the processor within a hosted computing environment; translating the executable code into machine-readable code executable by the processor, wherein translating the executable code includes selecting a code fragment from among the plurality of parallel code fragments for execution based on the code level supported by the processor executable; and executing the machine-readable code within the hosted computing environment.
Individually, Wee teaches that this eco- system may be hosted on an infrastructure cloud, which offers virtualized infrastructure resources such as computing servers and storage capacity. These eco-systems may be hosted within a cloud computing infrastructure, which provides computation, capacity, and storage on demand. Typically, within a cloud computing infrastructure, several virtual machines (VMs) are hosted from each (of potentially many) physical hardware infrastructure resources (e.g., servers).  Thus, for example, for each step of an application flow, a user may select the specific modules from a plurality of software vendors to execute in parallel and the particular comparison/aggregation metrics to apply during execution. According to these embodiments, a comparison of the performance of the candidate software modules may be achieved by executing each candidate software module in parallel on a separate computing environment while using the same input (e.g., the output of the immediately preceding step). A single software module may be selected when, for example, a user has confidence or a preference in a particular module and has no desire or need to compare the performance of other software modules. For example, if the user selects a comparison metric to determine the module with the least maximum latency [i.e. code level], the eco-system will compare the maximum latency attributable to each module, and chooses the optimal module (e.g., module 3D). Once collected, the performance metrics [code level] selected at step 303 may be applied to determine a best performing output, and/or, a representative output for the subset of software modules for the particular step.
Challenger teaches that the set of cross-compiled code of the application program can subsequently be executed within execution module 12 that is capable of recognizing and translating the set of cross-compiled code [executable code] of the application program to the actual machine code of the processor… executing said set of executable code in an execution module within said computer system by translating said set of executable code of said application program to an actual machine code of a processor within said computer system, such that any application program that has not been permuted via said permuted instruction pointer table is not able to be executed within said computer system.
Wang teaches that the translation layer may intercept the non-native instruction from the non-native guest operating system and translate the non-native instruction into the native memory mapped I/O instruction complying with the host system architecture. The translation layer 1030 may be further responsible for mapping the non-native I/O instruction or the non-native memory mapped I/O instruction with the native memory mapped I/O instruction.
Helovuo teaches to produce parallel programs which are capable of harnessing the full capabilities of parallel computing devices. The same source code will give good performance in different devices that can execute a number of different instructions concurrently.
However, the prior art, Kang, Wee, Challenger, Wang and Helovuo failed to disclose the following allowable subject matter such as “the plurality of parallel code fragments including at least two code fragments that are substitutable for each other to perform an equivalent function with different performance characteristics when executed”.
Claim 14 is the method claim, similar to the claim 1, and claim 20 is the product claim, similar to the claim 1. Therefore, claims 1-21 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193